UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of8 November, 2010 ALLIED IRISH BANKS, public limited company Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ﻿ For Immediate Release 8th November 2010 AIB - NAMA Loans DUBLIN, Ireland (8 November 2010) - Allied Irish Banks, p.l.c. ("AIB") [NYSE:AIB] announces that it has transferred loans for a further 20 customers to NAMA totalling €3.2bn. As previously stated, NAMA has estimated the overall discount to be applied to the remaining c.€13.5bn of loans to transfer to NAMA, by year end, including these loans, at 60%. AIB has agreed with NAMA that the final tranche can complete on a phased basis. This transfer is part of the final tranche of €13.5bn of loans that are intended to transfer to NAMA. - ENDS - For further information, please contact: Alan Kelly Catherine Burke General Manager, Corporate Services Head of Corporate Relations and Communications AIB Group AIB Group Dublin Dublin Tel: +353-1-6412162 Tel: +353-1-6413894 email: alan.j.kelly@aib.ie email: catherine.e.burke@aib.ie Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised. ALLIED IRISH BANKS, p.l.c. (Registrant) Date8 November, 2010 By: Bernard Byrne Chief Financial Officer Allied Irish Banks, p.l.c.
